Title: Thomas Jefferson to Joseph Delaplaine, 9 August 1814
From: Jefferson, Thomas
To: Delaplaine, Joseph


          Sir  Monticello Aug. 9. 14.
          
                  Your favor of July 28. is just recieved, and I now inclose you the print of Vespucius, which I have cut out of the book, & which is taken from the same original in the gallery of Florence from which my painting was taken.With
			 respect to the
			 portrait in the hands of mr Stewart, I have thought it best to write to him, and to inclose the letter to you for perusal. if you think the object worth the trouble of having it brought to Philadelphia, then be so good as to
			 seal the letter and put it into the post office immediately, that mr Stewart may be prepared by it for recieving your application. you will of course have the portrait so packed as to recieve no injury by a land transportation; and I should suppose if you could get
			 this done by a friend there, and the package put into the care of some passenger coming on in the stage from Boston to Philadelphia, it would come safely and speedily enough in that way. when done with, I will ask the favor of it’s being forwarded to Richmond under the like care of a stage passenger, addressed to mr Gibson my correspondent there, who will pay all charges and forward it to me.
          Between the 4th & 5th parts of the great work of De Bry, is a print of Columbus, and an account of it which should give it some authority. it is very small, and not very much resembling my copy of his portrait from the Florentine gallery. De Bry’s book is very rare and very expensive. yet probably it may be in some of the
			 libraries of Philadelphia, perhaps the Loganian. if not, mr Wood, if he comes on to copy my Columbus, may copy this print also from my Debry. both may be worth inserting in your work. DeBry says his was given to him by the painter who drew the portrait of Columbus. 
                  Accept the tender of my esteem & respect
          Th:
            Jefferson
        